IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-26,228-06


                      EX PARTE JOE ERNEST ROBINSON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 19-1-10288-A IN THE 24TH DISTRICT COURT
                             FROM JACKSON COUNTY


        Per curiam.

                                             ORDER

        Applicant was convicted of Engaging in Organized Criminal Activity and Delivery of a

Controlled Substance and sentenced to forty years’ imprisonment. Applicant did not file a direct

appeal. Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends, among other things, that his plea was involuntary because trial counsel

failed to inform him that his conviction would be treated as a 3(g) conviction (see Tex. Code Crim.

Proc. art. 42A.054) for the purpose of calculating parole eligibility. Applicant has alleged facts that,

if true, might entitle him to relief. Brady v. United States, 397 U.S. 742 (1970). Accordingly, the

record should be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE
                                                                                                       2

CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial counsel to respond to Applicant’s

claim. In developing the record, the trial court may use any means set out in Article 11.07, § 3(d).

If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If

Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or

retained, the trial court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant’s

plea was involuntary. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: January 29, 2020
Do not publish